Citation Nr: 9912091	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-36 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for multiple disabilities, 
to include muscle spasms and joint pain, a skin disorder, a 
kidney disorder, tonsillitis, chronic back pain and 
stiffness, a cardiac disorder, hypertension, heart bypass 
surgery residuals, glaucoma, corneal opacities, 
conjunctivitis and cholecystitis, all claimed as being due to 
mustard gas exposure.



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision.  

In March 1997, the Board remanded the case to notify the 
veteran of the evidence necessary to complete his application 
for benefits and to comply with VBA Circular 21-95-4.  In 
June 1998, the Board again remanded the case in order to 
obtain full compliance with its earlier remand.  



REMAND

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316 
(1998).

In a September 1998 Supplemental Statement of the Case, the 
RO conceded that the veteran was exposed to mustard gas in 
service.  The RO also noted that the veteran was diagnosed as 
having conjunctivitis, corneal opacities and bronchitis.  
Service connection, however, was denied on the basis that 
these disorders were not shown to be chronic as required by 
38 C.F.R. § 3.316.  

In light of the concession of mustard gas exposure coupled 
with the diagnoses of the listed diseases (at least in their 
acute forms), the Board finds that the veteran must be 
examined to determine the nature of his claimed disabilities.  

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for any claimed disability he 
attributes to mustard gas exposure.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  Then, the RO should schedule the 
veteran for a comprehensive VA to 
determine the nature of all claimed 
disorder purportedly attributable to 
mustard gas.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  After a 
thorough review of the record, the 
examiner should specifically state 
whether the veteran has any of the 
diseases listed in 38 C.F.R. § 3.316.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


